Citation Nr: 0906017	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-29 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for cervical 
radiculitis with radiation into the left upper extremity, 
postoperative discectomy, evaluated as 10 percent disabling 
prior to July 30, 2007, and as 30 percent disabling 
therefrom.

2.  Entitlement to service connection for a left shoulder 
disability, to include left shoulder cuff tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel



INTRODUCTION

The Veteran had active service from September 1974 until 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction over the Veteran's claims 
folder was subsequently transferred to the RO in Waco, Texas.

In addition to the issues listed on the first page, above, 
the August 2001 rating action also granted a total temporary 
(100 percent) rating from July 24, 2001, until November 1, 
2001, due to convalescence per 38 C.F.R. § 4.30.  The Veteran 
submitted a notice of disagreement as to the effective date 
of the total temporary rating.  However, in a later, undated 
communication he withdrew that appeal.  


FINDINGS OF FACT

1.  Prior to July 30, 2007, the competent evidence 
demonstrates moderate limitation of cervical motion; 
throughout the rating period on appeal there is no showing of 
cervical flexion limited to 15 degrees or less, or of 
ankylosis.

2.  Effective September 23, 2002, the competent evidence 
demonstrates no more than mild left-sided neurologic 
manifestations of a cervical spine disability.

3.  The competent evidence does not demonstrate any 
complaints or treatment for an orthopedic disability of the 
left shoulder during active service or for many years 
thereafter; the weight of the probative evidence fails to 
demonstrate that a current orthopedic disability of the left 
shoulder is causally related to active service.  




CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for entitlement 
to an evaluation of 20 percent for cervical radiculitis have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5290 (as in effect prior to September 26, 
2003).

2.  As of September 23, 2002, the criteria for entitlement to 
a separate evaluation of 20 percent for orthopedic 
manifestations of cervical radiculitis in the left upper 
extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002, to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

3.  As of September 23, 2002, the criteria for entitlement to 
a separate evaluation of 20 percent for neurologic 
manifestations of cervical radiculitis in the left upper 
extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.124a, Diagnostic Codes 8510, 8511, 8512, 8513, 8514 (2008).

4.  A left shoulder disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209) (argued Dec. 8, 2008).

Regarding the service connection claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in June 2001 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  


With respect to the Dingess requirements, in July 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  Although issued subsequent, 
to the adverse decision on appeal, the issue was 
readjudicated in an August 2008 supplemental statement of the 
case, curing any timing deficiency.  See Mayfield, supra.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the requirements of 
Vazquez-Flores was sent to the Veteran in July 2008.  This 
letter also explained how VA determines disability ratings 
and effective dates.  Moreover, the claim was readjudicated 
in August 2008.  Based on the foregoing, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records (STRs).  In addition, post-service 
reports of VA and private treatment and examination are 
associated with the claims file.  Moreover, the Veteran's 
statements in support of his claims are of record.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  


A.  Increased Rating

Service connection for cervical radiculitis was initially 
granted in an October 2000 rating decision.  A 10 percent 
evaluation was awarded, effective from May 2, 2000, the date 
of receipt of the claim.  The Veteran did not express 
disagreement with that initial rating assignment.  However, 
in February 2001, he filed a claim requesting an increase in 
his disability rating.  The claim was denied in August 2001, 
and the RO continued the 10 percent rating already in effect.  
The Veteran initiated, and ultimately perfected, an appeal 
from that adverse determination.  He contends that his 
cervical spine disability warrants a higher rating.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).




The schedular criteria for evaluating disabilities of the 
spine have undergone revision twice during the pendency of 
this appeal.  The first amendment, affecting Diagnostic Code 
(DC) 5293, was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

Again, the Veteran has been assigned a 10 percent evaluation 
for his service-connected cervical spine disability prior to 
July 30, 2007, and a 30 percent rating from that date 
forward.  The Board must therefore determine whether an 
evaluation in excess of these amounts is warranted.  In doing 
so, the Board will first consider whether the rating criteria 
in effect prior to September 23, 2002, afford a basis for an 
increased rating.  

Prior to September 23, 2002, the Veteran's cervical spine 
disability was evaluated analogously under the rating 
criteria for intervertebral disc syndrome.  Under that code 
section, a 10 percent rating applies for mild intervertebral 
disc syndrome.  To be entitled to a 20 percent rating, the 
evidence must demonstrate moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  Finally, a 
60 percent rating is for application where the evidence shows 
pronounced persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

In determining whether an increase is warranted under the 
pre-amended version of DC 5293, the competent evidence has 
been reviewed.  Such evidence includes an August 2000 VA 
examination that revealed no reflex, sensory, or motor 
deficiencies.  A subsequent December 2000 outpatient record 
showed 5/5 strength in all muscle groups.  An October 2001 VA 
clinical record revealed intact neurologic findings.  
Furthermore, while an October 2003 record showed 4-/5 muscle 
strength, sensation was intact to light touch.  Another 
October 2003 VA 

report did indicate sensory deficit, described as a mild 
decrease to sharp over the left shoulder and upper arm, but 
there was no clear radicular distribution.  This finding was 
echoed in a November 2003 VA record.  Decreased pinprick was 
also noted in November 2003.  Then, in a September 2005 VA 
outpatient record, the Veteran explicitly denied numbness or 
tingling.  A December 2006 VA record showed 4-/5 strength in 
the triceps and biceps, with decreased grip strength of 4/5.  
Additionally, a July 2007 VA examination indicated that 
neurovascular status to the left shoulder was intact.  A 
February 2008 VA clinical record showed good strength in both 
arms, with good pinprick and vibration sensation in all 
extremities.  Reflexes were 1+ throughout.  

The above findings do not support a rating in excess of 10 
percent under the pre-amended version of DC 5293 prior to 
July 30, 2007.  Rather, they reflect a disability picture 
characterized by no worse than mild neurologic symptomatology 
during that time period.  Similarly, the above findings fail 
to warrant a rating in excess of 30 percent under the pre-
amended version of DC 5293 for the period beginning July 30, 
2007.  Instead, the evidence during this period shows a 
disability picture characterized by no worse than moderate 
neurologic symptomatology.

In reaching the above conclusions, the Board acknowledges the 
Veteran's consistent complaints of radiating neck pain 
affecting the left upper extremity.  We further acknowledge 
complaints and findings of pain and spasm in the cervical 
area.   However, the overall weight of the evidence, as 
detailed in pertinent part above, demonstrates a disability 
picture commensurate with the percentage evaluations in 
effect throughout the rating period on appeal.  

Having determined that the pre-amended version of Diagnostic 
Code 5293 does not enable an increased rating here, the Board 
will now turn attention to alternate diagnostic codes.  
Initially, it must be determined whether any other diagnostic 
code in effect at the inception of the appeal could serve as 
a basis for a higher rating.  To this end, DC 5290, 
concerning limitation of motion of the cervical spine, has 
been considered.  




Under the pre-amended Diagnostic Code 5290, a 10 percent 
evaluation is warranted where the evidence shows slight 
limitation of cervical motion.  A 20 percent rating applies 
for moderate limitation of motion.  Finally, if there is 
severe limitation of motion, a 30 percent rating is 
warranted.

Regarding range of motion, an August 2000 VA examination 
indicated forward flexion of the neck to 35 degrees.  The 
Veteran had 40 degrees of extension.  Right rotation was to 
75 degrees and left rotation was to 55 degrees.  Subsequent 
VA examination in July 2007 revealed marked limitation of 
motion, with flexion to 10/50 degrees, extension to 5/50 
degrees, side bending to 10/45 degrees bilaterally, and 
rotation to 10/80 degrees bilaterally.  There was pain 
through all planes.  

Upon most recent VA examination in August 2008, the Veteran 
had cervical flexion to 35 degrees, extension to 40 degrees, 
and bilateral flexion to 20 degrees.  He was unable to rotate 
his neck due to severe pain.  The examiner noted that the 
Veteran suffered flare-ups with side-to-side movements such 
as driving and overhead activities.  He did not wear a 
cervical collar.  He was noted to have some limitation in 
day-to-day bimanual activities, as well as with driving, but 
otherwise was generally self-sufficient in performing the 
activities of daily living.  

The Board finds that the range of motion findings detailed 
above are indicative of moderate limitation, warranting a 20 
percent evaluation for the entire rating period prior to July 
30, 2007.  Indeed, the Veteran's left rotation was limited to 
55 degrees in August 2000.  It is observed that normal 
cervical rotation is to 80 degrees.  See 38 C.F.R. § 4.71a, 
Plate V.  Given the extent of the Veteran's limitation in 
rotating his neck, and further considering evidence of 
additional functional limitation due to factors such as pain 
and weakness upon flare-ups, we believe a 20 percent 
evaluation is warranted.  The consideration of additional 
functional limit is appropriate and consistent with 38 C.F.R. 
§§ 4.40, 4.45; and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  


While the range-of-motion findings of record justify 
assignment of a 20 percent evaluation for the entirety of the 
rating period prior to July 30, 2007, an evaluation in excess 
of that amount is not warranted prior to July 30, 2007.  
Indeed, the above findings do not indicate severe limitation 
of cervical motion, even considering additional functional 
limitation due to pain and weakness.  As noted, the Veteran's 
cervical flexion and extension were no worse than 35 and 40 
degrees, respectively, throughout the rating period in 
question.  Moreover, to the extent that flare-ups cause 
increased symptomatology, such is contemplated by the 20 
percent rating for moderate limitation assigned herein for 
the period prior to July 30, 2007.  

No other diagnostic codes in effect prior to September 23, 
2002, are relevant to the claim at issue.  Indeed, as there 
is no evidence of vertebral fracture, DC 5285 is not for 
application.  Similarly, as the evidence fails to establish 
ankylosis, or demonstrate disability comparable therewith, 
DCs 5286 and 5287 do not apply.   There are no other relevant 
code sections for consideration. 

In sum, it is has been determined that the Rating Schedule as 
in effect at the inception of the appeal enables assignment 
of a 20 percent rating for limitation of cervical motion 
under Diagnostic Code 5290 for the period prior to July 30, 
2007.  
No diagnostic criteria in effect at the inception of the 
rating period on appeal permit a rating in excess of that 
amount, or enable an evaluation in excess of 30 percent as of 
July 30, 2007.  Indeed, a 30 percent rating represents the 
maximum available benefit for limitation of motion under the 
pre-amended Rating Schedule.  As discussed above, no 
alternate codes under the pre-amended rating schedule apply.  
Accordingly, a rating of 20 percent, but no higher, is 
warranted prior to July 30, 2007.  A rating in excess of 30 
percent is not warranted from July 30, 2007.  In reaching the 
favorable award, we have found the evidence to be in relative 
equipoise, and the benefit-of-the-doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Gilbert, supra.  

To this point, the Board has simply considered whether the 
pre-amended Rating Schedule, as in effect at the inception of 
the appeal, could serve as a basis for an increased rating.  
The Board will now consider whether any revisions to the 
Rating Schedule warrant a higher rating here.

Effective September 23, 2002, the criteria for intervertebral 
disc syndrome under DC 5293 underwent revision.  As revised, 
prior to September 26, 2003, DC 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under DC 5293, as in effect from September 23, 2002, and 
through September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  As such, the revised version of DC 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

Under the revised version of DC 5293, as in effect from 
September 23, 2002, through September 25, 2003, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected neck disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined disability rating. 


The Board will first consider the chronic orthopedic 
manifestations of the Veteran's cervical spine disability.  
Again, a relevant diagnostic code in this regard is 
Diagnostic Code 5290, for limitation of motion of the 
cervical spine.  As discussed extensively above, the 
competent evidence reveals no more than moderate limitation 
of motion throughout the rating period on appeal, even when 
accounting for additional functional limitation.  Again, no 
other orthopedic codes are relevant to the evaluation of the 
Veteran's claim.  Accordingly, a 20 percent rating is 
assigned for the orthopedic manifestations of his neck 
disability.  

The Board will now assess the appropriate rating for the 
Veteran's neurological manifestations of his service-
connected cervical spine disability.  His neurological 
complaints relate to the upper extremities.  Thus, Diagnostic 
Codes 8510-8519 are potentially applicable.   

The Board finds that the medical evidence, detailed above, 
demonstrates no more than mild neurological manifestations of 
the Veteran's cervical spine disability.  
As the medical evidence does not specifically state which 
nerves were affected by his low back disability, the Board 
will simply apply the code affording the highest possible 
rating evaluation for "mild" neurological symptoms.  In 
this manner, the Board satisfies its obligation to resolve 
all reasonable doubt in favor of the Veteran.  In the present 
case, a 20 percent rating for mild disability is afforded 
under Diagnostic Codes 8510, 8511, 8512, 8513, and 8514.  All 
remaining potentially relevant criteria provide only 10 
percent or noncompensable evaluations.  Thus, the Veteran is 
entitled to a 20 percent rating under DCs 8510, 8511, 8512, 
8513, or 8514 for the neurologic manifestations of the 
disability at issue.  Moreover, the competent evidence 
appears to demonstrate only left upper extremity involvement, 
thus the neurologic rating is reflective only of left-side 
symptomatology.  If right-side manifestations are shown in 
the future, then another rating contemplating those symptoms 
would be appropriate.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002, through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the Veteran's 
cervical spine disability.  It has been determined that he is 
entitled to a 20 percent rating under DC 5290 for his 
orthopedic manifestations, and to a 20 percent rating under 
DCs 8510, 8511, 8512, 8513, or 8514 for neurologic 
manifestations involving the left upper extremity.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
In this regard, the Veteran is also service-connected for 
generalized anxiety disorder.  A 30 percent rating is in 
effect prior to October 10, 2003, and a 100 percent 
evaluation applies therefrom.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the Veteran's ratings as set forth above, an evaluation of 50 
percent is derived (prior to the total rating effective 
October 10, 2003).  These combined ratings exceed the 
combined 40 percent evaluation that would be in effect if the 
single, 20 percent evaluation for the cervical spine were to 
remain intact.  

Thus, the revised version of DC 5293, as in effect from 
September 23, 2002 through September 25, 2003, entitles the 
Veteran to an increased combined service-connected disability 
evaluation if he is rated separately for the orthopedic and 
neurologic manifestations of the disability at issue.  As a 
result, the evidence supports the grant of a separate 20 
percent rating for the orthopedic manifestations of the 
disability at issue, and a separate 20 percent rating for the 
left-sided neurologic manifestations of the disability at 
issue, for the period from September 23, 2002, through 
September 25, 2003.  As discussed above, there is no basis 
for separate evaluations in excess of those percentages.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2008).  Under the general 
rating formula for diseases and injuries of the spine, a 30 
percent rating is warranted where the evidence shows forward 
flexion of the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating applies for unfavorable ankylosis of the 
entire cervical spine.  


In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  The rating 
criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, as outlined above.  As discussed above, 
the preponderance of the competent clinical evidence of 
record is against an increased evaluation based on 
incapacitating episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record fails to 
support an increased evaluation for the disability at issue 
based on the general rating formula for disease or injury of 
the spine, effective September 26, 2003, for Diagnostic Codes 
5242 and 5243.  Indeed, there is no showing of cervical spine 
flexion limited to 15 degrees or less, as required to achieve 
a rating in excess of 20 percent prior to July 30, 2007.  
Similarly, there is no demonstration of favorable ankylosis 
of the entire cervical spine, as required to achieve a rating 
in excess of 30 percent from July 30, 2007.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  As discussed above, 
the medical evidence herein allows for a finding of no more 
than mild neurologic manifestations of the Veteran's service-
connected cervical spine disability.  Thus, he remains 
entitled to a 20 percent rating under Diagnostic Code 8510, 
8511, 8512, 8513, or 8514 for the neurologic manifestations 
of the disability at issue.

In conclusion, prior to September 23, 2002, a single 20 
percent evaluation, but no higher, is warranted for the 
disability at issue, effective from the initial effective 
date of May 2, 2000 (except for the period from July 24, 
2001, through January 31, 2002, when a temporary total rating 
was in effect).  Beginning on September 23, 2002, the 20 
percent rating remains appropriate for the Veteran's 
orthopedic manifestations, and assignment of a separate 20 
percent rating for neurologic impairment of the left upper 
extremity is warranted.  Then, effective July 30, 2007, his 
orthopedic evaluation increased to 30 percent, with no 
support for a rating in excess of that amount.  The separate 
20 percent rating for neurologic impairment continues.  
Again, the Board notes that in reaching these conclusions, 
the benefit-of-the-doubt doctrine has been applied where 
appropriate. 

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.

B.  Service Connection

The Veteran is also claiming entitlement to service 
connection for a left shoulder disability, to include left 
shoulder cuff tendonitis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  As noted above, the Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, supra.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records show that the 
Veteran fell from a height of 30 feet in October 1975.  
However, there is no showing of injury to the left shoulder.  
In fact, the STRs reveal no complaints or treatment referable 
to a left shoulder disability at any time in service.  In-
service physical examinations, including a separation 
examination in April 1978,  were normal, and the Veteran 
routinely denied musculoskeletal problems in completing his 
reports of medical history.  

Following separation from active service in September 1978, 
physical examinations associated with the Veteran's National 
Guard service continued to reflect normal musculoskeletal 
findings.  Moreover, a 1982 report of medical history 
associated with National Guard service in 1982 failed to 
reflect any complaints pertinent to a left shoulder 
disability.   

The first post-service evidence of left shoulder pain was 
seen in a May 1990 VA clinical record.  At that time, the 
Veteran reported left arm pain, which he attributed to an in-
service fall in 1975 that resulted in bruised ribs and an 
injured elbow.  The assessment was tingling and pain, status-
post fall.  Further VA treatment related to the left arm was 
seen in 1990, and left arm parethesia was noted in July 1990.  

Left arm complaints were further seen in VA outpatient 
records dated throughout 1991.  One such record dated in 
January May 1991 revealed a decrease to pinprick in the left 
forearm.  An X-ray report dated in August 1991 revealed no 
evidence of fracture, dislocation, or osteoarticular 
abnormalities of the left shoulder.  

Subsequent VA records reflect left shoulder treatment in 
December 2000.  At that time, the Veteran reported left 
shoulder pain since an in-service fall.  He also reported 
left trapezius muscle spasm.  He was given an injection for 
pain control.  An MRI indicated mild bilateral shoulder cuff 
tendinitis.  

Additional left arm and shoulder complaints are noted in a 
January 2001 VA clinical record.  Specifically, he noted 
severe pain in the left trapezius at that time.  Shoulder 
pain was again reported in an August 2001 treatment report.  
An August 2003 pain clinic follow-up note indicated 
tenderness of the left trapezius, and an October 2003 report 
contained a finding of left shoulder mild atrophy of the 
spinatous musculature.  At that time, there was no clavicular 
or acromioclavicular joint tenderness.  There was tenderness 
along the "scapula spine."  An October 2003 MRI revealed a 
full-thickness tear involving the supraspinatus and 
infraspinatous junction, and further indicated possible 
impingement syndrome.  There was tendinosis of the 
supraspinatus and infraspinatous.  

A December 2004 VA clinical report again reflects complaints 
of left shoulder pain of 20 years' duration.  Impingement was 
noted, with referral of pain to the trapezium.  There was 
also radicular pain from the neck.  Subsequent outpatient 
records in 2005 continue to reveal complaints and treatment 
for pain and muscle tension of the left shoulder.  In June 
2005, the Veteran underwent arthroscopic debridement to 
repair a partial left rotator cuff tear.  Consultation notes 
in 2006 show further left shoulder treatment.  

Upon VA examination in July 2007, the Veteran complained of a 
constant dull pain with loss of range of motion, aggravated 
with any type of left upper extremity pushing or pulling.  He 
reported three incapacitating episodes of left shoulder pain 
requiring bed rest over the past year.  Objectively, X-rays 
showed early osteoarthritis of the acromioclavicular joint.  
The radiographic changes were consistent with impingement 
syndrome of the left shoulder.  It was noted that there was a 
loss of range of motion due to such impingement syndrome.  
Most recently, shoulder pain is reflected in VA outpatient 
treatment records dated in 2008.  

Having presented the pertinent evidence of record, the Board 
will now discuss whether service connection is warranted for 
a left shoulder disability.  In this regard, the Veteran's 
service-connected cervical spine disability encompasses 
radiculitis involving the left upper extremity.  Except as 
otherwise provided in the Rating Schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, unless the conditions constitute the 
same disability or the same manifestation.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

In light of the above, the question for consideration is 
whether the evidence demonstrates any left shoulder 
disability involving symptomatology beyond the radiculitis 
already being compensated and, if so, whether such disability 
is causally related to the Veteran's active service.

The competent evidence, as detailed above, does reveal left 
shoulder symptomatology beyond the neurologic complications 
of cervical spine disability.  Moreover, the record contains 
opinions in support of the Veteran's claim.  Specifically, a 
November 2003 VA physician found that he had an injury to the 
left shoulder which was most likely incurred during service, 
at the same time he injured his (cervical) spine.  In 
addition, in a January 2005 VA record, a VA physician noted 
that there seemed to be a definite myofascial component to 
the Veteran's pain.  He noted the Veteran's report of an 
onset of shoulder problems stemming from a fall in service in 
1975.  He then concluded that it was as likely as not that 
the fall precipitated a pain syndrome to which he was 
predisposed.  

With all due respect to the favorable opinions noted above, 
the Board finds that a grant of service connection for a left 
shoulder disability apart from the Veteran's cervical spine 
radiculitis is not warranted.  Indeed, those opinions are 
based primarily, if not entirely, on the Veteran's reported 
history.  The Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant.  LeShore v. Brown, 8 Vet. App. 406 (1995); see 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

We recognize that such opinions cannot be rejected solely 
because they are based upon history supplied by the claimant, 
but the critical question is whether they are credible in 
light of all the evidence.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).  
Moreover, the Court has recently held that claims file 
review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, No. 06-312, (U.S. Vet. App. Dec. 1, 2008).

In this case, the STRs do show that the Veteran fell from a 
height of 30 feet in October 1975.  However, those records 
are entirely silent as to any left shoulder injury or 
residual disability.  Moreover, there are reports of post-
service complaints or treatment until 1990, over a decade 
following separation from active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim).  Neither of these facts was 
acknowledged or addressed by the examiners rendering their 
favorable nexus opinions.  Therefore, those opinions hold 
little probative weight.  Moreover, they are refuted by a VA 
examiner's opinion dated in July 2007.  That examiner 
expressly stated that the Veteran's left shoulder impingement 
syndrome was not caused by, and did not result from, any 
trauma sustained during active service.  Moreover, the 
examiner did not believe that the impingement syndrome was 
adjunct to, or aggravated by, the Veteran's service-connected 
cervical radiculitis disability.  Rather, he believed that 
the orthopedic disability of the left shoulder is consistent 
with the normal aging process.

Because the VA examiner's opinion was offered following a 
thorough review of the claims folder, and after an objective 
examination, it is found to be the most probative evidence of 
record as to the question of etiology.  Moreover, while the 
Veteran believes his current orthopedic disability of the 
left shoulder is causally related to his in-service fall in 
1975, he has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation.  As a result, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, it is recognized that he is competent to 
report a history of left shoulder pain, as this is 
observable.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, in the present case, it must be remembered that the 
Veteran is also service connected for cervical spine 
radiculitis with radiation into the left upper extremity, of 
which left upper extremity pain is a component.  Thus, his 
reports of a long history of shoulder pain do not here 
demonstrate continuity of orthopedic symptomatology distinct 
and separate from the cervical radiculitis, as would be 
required to enable a grant of service connection.  Therefore, 
his statements do not afford a basis for a grant of service 
connection due to continuity of symptomatology.

Finally, the Board notes that the July 2007 VA examination 
indicated osteoarthritis of the left shoulder.  Under 
38 C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within after year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence of 
record fails to establish any clinical manifestations of left 
shoulder arthritis within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

In conclusion, there is no basis for a grant of service 
connection for a left shoulder disability, to include left 
shoulder cuff tendonitis.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Prior to September 23, 2002, a 20 percent rating for cervical 
radiculitis is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

From September 23, 2002, a separate 20 percent rating for 
orthopedic manifestations of cervical radiculitis in the left 
upper extremity is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

[Continued on Next Page]




From September 23, 2002, a separate evaluation of 20 percent 
for neurologic manifestations of cervical radiculitis in the 
left upper extremity is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Service connection for a left shoulder disability is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


